Title: To James Madison from Levett Harris, 7 February 1804 (Abstract)
From: Harris, Levett
To: Madison, James


7 February 1804, St. Petersburg. Last wrote on 17 Nov. via Antwerp. Has instituted “the necessary inquiries” to obtain the information requested in JM’s circular of 9 Apr. 1803 but is unable to furnish it as conclusively as he deems necessary. “I … shall therefore defer transmitting any Statements until I am capable to provide them in a Satisfactory form.” Recently received news of the loss of a U.S. frigate off Tripoli and the imprisonment of its crew. “As soon as this information bore marks of authenticity I delayed not a moment to address an official Note to the grand Chancellor of the Empire, soliciting the influence of his Imperial Majesty with the Ottoman Port in behalf of my unfortunate Countrymen. The power and Consequence of the Russian Government acknowledged throughout Europe, and especially in that quarter wherein its mediation in this disasterous event might be essentially advantageous, and finding myself the first Accredited Agent of America at this Court, I eagerly Seized the Opportunity of employing my best address in order to procure so important an intercession.” Encloses copies of his correspondence with Vorontsov on the subject. “By this days post I shall forward Copies of the Chancellors Letter to our Ministers in Paris, London, and Madrid, to the Commander of the Squadron in the Medeterranean, and to some of the Consuls on that Sea.
“My duty acquits me on this Occasion and I flatter myself my Government will accord me an equal indulgence.”
  

   
   RC, four copies, and enclosures (DNA: RG 59, CD, St. Petersburg, vol. 1). First RC 2 pp.; dated “26 Jany/7 February”; docketed by Wagner: “recd. 16 April / Respecting the Philada. Frigate.” Second RC marked duplicate; docketed by Wagner as received 9 May. Third RC marked triplicate; docketed by Wagner: “interposition of the Emperor.” Fourth RC marked quadruplicate. For enclosures, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Harris enclosed (1) a translation of Harris to Vorontsov, 20 Jan./1 Feb. 1804 (1 p.; printed in Bashkina et al., The United States and Russia, pp. 391–92), reporting the capture of the Philadelphia and crew and requesting the emperor’s intercession with Turkey to ameliorate the condition of the prisoners; (2) a copy of Vorontsov to Harris, 25 Jan./6 Feb. 1804 (1 p.; in French; docketed by Wagner; translation printed ibid., p. 392), stating that the emperor had decided to intercede on behalf of the prisoners and to instruct his minister at Constantinople to ask that an order be sent to the bey of Tripoli for the liberty of the crew and also of the ship; and (3) a translation of Harris to Vorontsov, 26 Jan./7 Feb. 1804 (1 p.), expressing the profound gratitude of the American government and people for the emperor’s kindness, news of which he would convey to his government as soon as possible. For Vorontsov’s correspondence with Andrei Iakovlevich Italinskii at Constantinople, see ibid., pp. 396–98.



   
   Also filed with this dispatch is a copy of Harris to Monroe, 26 Jan./7 Feb. 1804 (1 p.), transmitting a copy of Vorontsov’s note.


